                               UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN

         UNITED STATES OF AMERICA                                    INITIAL APPEARANCE
                                                                        on Rule 5 Hearing
                          v.
                                                                    CASE NUMBER 20-mj-890
                  JOHN DOE, NO. 2


 HONORABLE NANCY JOSEPH, presiding                              Court Reporter: Liberty
 Deputy Clerk: Amanda Chasteen                                  Hearing Began: 1:39:26 PM
 Hearing Held: January 30, 2020 at 1:30 PM                      Hearing Ended: 2:01:45 PM

 Appearances:
 UNITED STATES OF AMERICA by: Megan Paulson
 JOHN DOE, NO. 2, in person, and by: Ronnie Murray                                   CJA  FDS  RET
 U.S. PROBATION OFFICE by: Joshua Hanzlik
 INTERPRETER:  None  Sworn

  Defendant advised of rights
  Court orders counsel appointed
    Defendant to reimburse at $ Amount per month
  Defendant advised of charges, penalties and fines

  Defendant waives right to an identity hearing

GOVT speaks to pending charges and maximum penalties
Count 1: SENT: 5 years to 20 years; FINE: $250,000; SR: 5 years to Life; SA: $100, and $5,000;
Count 2: SENT 15 to 30 years; FINE: $250,000; SR: 5 years to Life; SA: $100 and $5,000.

DEFENSE the deft will not enter a plea at this hearing

BOND

GOVT requesting detention
     - The deft is an administrator for distribution of child pornography, is involved with several online
        groups.
     - If released, fear that the deft would warn the last two unnamed defendants on the superseding
        indictment
     - Indicates that all but one other deft who have already appeared on this superseding indictment have
        been detained pending trial.
     - Deft does travel internationally, and has concerns that deft is a risk of flight
     - Speaks to the danger to the community the deft poses. Concerned that these alleged activities will
        continue if the deft is released.

DEFENSE argues for release with conditions
     - The standard for release is a reasonable assurance, and there is reasonable assurance that the deft
       will appear for all future court proceedings, and is not a risk to the community.

                  Case 2:20-mj-00890-NJ Filed 01/30/20 Page 1 of 2 Document 2
       -     The deft has lived in Menomonee Falls for over 30 years; does not have a criminal record; has
             family in the area; is employed full-time, and has the means to transport himself to and from the
             USDC for the Southern District of Texas.
       -     Has no objections to the release recommendations made by pretrial services.

COURT statements prior to ruling
      - The court is to consider two things pursuant to the Bail Reform Act; whether the deft will appear for
          all future court proceedings, or whether the deft is a risk to the community.
      - The govt has not met their burden to show clear and convincing evidence that this deft should be
          detained as a danger to the community, nor shown a preponderance of evidence that the deft is a risk
          of flight.
      - Can not make the finding of dangerousness to the community with what has been presented today.
      - Orders deft be released with conditions pending a home assessment.
Conditions of Release:
       Report to Pretrial Services as directed
       Execute appearance bond:
         Cash only Amount
         Property only: Value Amount Location: Location of Property
         Post property/cash with court  Approval of AUSA required prior to posting
       Maintain/seek employment
       Surrender passport to: the Clerk’s Office
       Obtain no passport
       Travel restricted to:  EDWI  and the Southern District of Texas, Houston Division
       No direct or indirect contact with: co-defendants or witnesses
       Undergo medical/psychiatric treatment: Description
       No firearms/weapons
       Alcohol:  No excessive use  No alcohol
       No use or illegal possession of narcotic drugs/controlled substances, unless prescribed by a physician
        or other licensed medical practitioner
       Testing for drugs/alcohol  Pay cost as directed by Pretrial Services
       Inpatient/outpatient drug treatment program  Pay cost as directed by Pretrial Services
       Location Restriction:
         Curfew:  as directed by USPO; or  from: Curfew begin and end times
         Home detention with restriction to residence at all times except for employment; education;
            religious services; medical, substance abuse or mental health treatment; attorney visits; court
            appearances; court-ordered obligations; or other activities pre-approved by USPO
         Home incarceration with 24-hour-a-day lockdown at residence except for medical necessities
            and court appearances or other activities specifically approved by the court
       Submit to location monitoring as directed  Pay cost as directed by Pretrial Services
          L/M Radio Frequency
          Release plan to be verified by PTS prior to release
          No unsupervised contact with anyone under the age of 18
          No computers or other devices that can connect to the internet allowed to be used by the defendant.
GOVT requests that the court stay this order, pending an appeal to the duty district court judge.

COURT grants the govt’s request
    - The Order Setting Conditions of Release as to the deft is stayed until January 31, 2020 at 5:00 PM.


                     Case 2:20-mj-00890-NJ Filed 01/30/20 Page 2 of 2 Document 2
